Mr. Justice Wole
delivered the opinion of the court.
On the second of April, 1906, the District Court of Hu-macao ordered that Bartolomé Meliá should pay $200 to the attorneys. Hartzell & Rodriguez Serra, as fees. * * * That order was appealed to this court, and the appeal was dismissed by us, because of the failure of the appellant to comply with section 299 of the Code of Civil Procedure, and rules 54 and 64. Upon the return of the case to the district court, on the 26th of April, 1907, another order was made to the same effect, and finally on the 27th of December, 1907, the following order was made by the District Court of Hu-macao:
“On this 27th day of December,-1907, the attorney, M. Rodriguez Serra, appears and makes a verbal motion requesting the. court to make an order directed to Bartolomé Meliá, requiring him to pay to the attorneys, Hartzell & Rodriguez Serra, as fees, the sum of $200, or that he be adjudged in contempt of court, inasmuch as the said Meliá has been duly notified of the decision of the Honorable Supreme Court in this case.
*325“The court, after having heard the motion, and the argument of counsel, makes the following order:
“In view of the fact that Don Bartolomé Meliá has not complied with the order of this court of the 8th of November last, in reference to the payment of $200 to the attorneys Hartzell & Rodriguez Serra, as fees due in this case, and inasmuch as the reasons stated by the said Meliá in justification of his failure to so comply, on his appearance before this court, cannot be deemed, and the court does not consider them satisfactory, the court orders the said Bartolomé Meliá, within the term of five days, counting from the date on which he shall be notified of this order, to pay the said sum to the above-named attorneys, or on his failure to make such payment within the time stated, his arrest will be ordered until such time as the said payment is made, it being understood that such arrest shall.not exceed 30 days. Charles B. Foote, Judge.”
From this latter order an appeal was taken to this court. So far as this order appealed from purports to require the appellants to pay what they had formerly been required to pay (inasmuch as it merely follows the judgment previously rendered, and there is no error in the form of the order as related to the previous order), there is nothing for us to review. The 'matters of which the appellant might complain had become res adjuclicata by reason of the dismissal of the appeal from the judgment of April 2.
With respect to any question raised by the appellants of imprisonment for debt, or that the court had ordered the appellant to jail in case of his failure to pay, there is nothing in the order to show that such a step has actually been taken. There is no order punishing the appellant for contempt, but only one requiring him so to pay or be arrested for a term not to exceed 30 days. Therefore, until some judgment of arrest, or for contempt is actually made, there is no final order from which the appellant might properly appeal. Therefore, the order of the district court, so far as it orders the appellant to pay within a given time is affirmed, and the appeal is dismissed with respect to the alternative part of *326tlie order requiring tire appellant to pay or be sentenced to jail.

Affirmed.

Justices Hernández, Figueras and MacLeary concurred.
Mr. Chief Justice Quiñones did not sit at the hearing in this case.